  Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 1 of 21 PageID #:903




       EXHIBIT 3                           EMAGES
                                        Project Abstract

       EMAGES, Inc, in collaboration with C.L.I.C.K. Services, NFP, seeks funding in the
amount of $500,000.00 to fully implement the Second Chance Act Comprehensive Community-
based Adult Reentry Program for medium to high-risk sex offenders who have experienced
trauma and are returning to the community from the Cook County Jail (CCJ) and Illinois
Department of Correction (IDOC). EMAGES (MA`AT) project will service 75 sex offenders in a
3-year period.

        EMAGES, Inc., in collaboration with C.L.I.C.K. Services, NFP, received and completed
a 2-year (2010-2012) BJA Second Chance Act Mentoring Grant. The recidivism rate from
EMAGES’ post-mentoring program for sex offenders was 3%. During this grant period, there
were no new arrests or convictions for sex offenses. As of October 31, 2012, EMAGES enrolled
73 sex offender participants in their program under this SCA grant. EMAGES projected baseline
recidivism rate for this project is 3%.

       The MA`AT office and place of services will be on the Southside of Chicago, Illinois in
Cook County. EMAGES presently receives sex offender referrals from the Cook County
Department of Probation and IDOC. EMAGES presently provides sex offender evaluations and
treatment to those who have been placed on probation by the Cook County Courts, and those
who have served prison time in IDOC. CCJ is located in Cook County, on the Westside of
Chicago. IDOC is located throughout the State of Illinois.

        MA`AT purpose is to provide pre- and post-mentoring and trauma related services to
medium to high-risk male and female sex offenders who are detainees in CCJ, on probation, and
parole. The MA`AT goals are to: 1) reduce recidivism by providing mentoring services; (2)
reduce recidivism by providing a mentoring and trauma 12-week curriculum; (3) address trauma
related events; and 4) increase public safety by collaborating with stakeholders. Additional
services provided include sex offender evaluations, individual and group counseling, case
management, and follow-up services. MA`AT deliverables are: 1) complete the planning phase;
2) work closely with CCJ and IDOC; and (3) collect and correlate data and performance
measures. MA`AT provides sex offender bi-weekly training to all staff. MA`AT priority
considerations are: 1) target high-risk sex offenders; 2) provide an independent evaluation of the
project; and 3) collaborate with local reentry stakeholders, such as Congressmen Danny K. Davis
and Bobby L. Rush, and IDOC’s Sex Offender Supervision Unit.
      Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 2 of 21 PageID #:904




                                                 Program Narrative

Description of the Issue

           Describe Problems Sex Offenders Face Returning to their Communities

           In total, 33 offenses subject individuals to registration requirements in Illinois. These

offenses cover a wide range of criminal behaviors, from indecent solicitation of an adult and

public indecency to commission of aggravated sexual offenses and sexually motivated

kidnapping and murder. Those subject to registration must register on the state’s public registry

for either 10 years or natural life. As of November 2016, there were 32,239 individuals on

Illinois’ sex offender registry, up from prior years. The increase is primarily due to a stacking

effect caused by long registration periods (10 years, lifetime) that result in individuals staying on

the registry while additional persons subject to the registration requirements are added.

           The majority of those on the registry in Illinois are required to register for life (69.5

percent). Most registered sexual offenders are living in the community (74.6 percent), and are

reportedly compliant with the registration requirements (92 percent). 1 The vast majority of

registrants are male (97.6 percent), white (57.3 percent), 2 and were convicted as adults (91

percent).3 Children (12 years and under) and adolescents (13 to 17 years) were the most common

victims of adult registrants.

           Of the 32,239 registrants as of November 2016, 613 (1.9 percent) were categorized as

sexually violent and 111 (0.3 percent) were categorized as sexually dangerous. Most of those

deemed as sexual violent or dangerous per statute (636 or 87.8 percent) were living in either a
1
    Information provided by the Illinois State Police.
2
  Persons identified as Black (30.0%), “unknown” race (11.7%), Asian (0.6%), and Native American (0.4%) account
for remaining registrants. Data are unavailable pertaining to registrant ethnicity.
3
 This figure includes youth 17 years and under who were technically juveniles at the time of the offense, but were
convicted as adults.

                                                         Page 1 of 20
     Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 3 of 21 PageID #:905




facility managed by the Illinois Department of Corrections (IDOC) or the Illinois Department of

Human Services Treatment and Detention Facility.4 Eighty-eight were living in the community.5

Through state law, people convicted of sex offenses face numerous restrictions and collateral

consequences. The most comprehensive statutory restrictions apply to child sex offenders and

are for life. These restrictions prohibit “approaching, contacting, residing with, or

communicating with a child within certain places” with distances listed in statute. The law also

forbids residing within 500 feet of schools, “playground, child care institution, day care center,

part day child care facility, day care home, group day care home, or a facility providing

programs or services exclusively directed toward persons under 18 years of age.” 6

           Jurisdiction

           Cook County is the largest county in Illinois and the second largest county in the nation.

The City of Chicago and 127 suburban municipalities account for approximately 85% of the

County's 946 square miles, and unincorporated areas make up the remaining 15%. EMAGES,

Inc. in collaboration with C.L.I.C.K. Services, NFP will operate the project within the boundaries

of Illinois, specifically Cook County and metropolitan Chicago.

           Basic Components of State and Local Reentry Efforts




4
 8 Upon civil commitment, sexually violent persons are transferred to the care of the Illinois Department of Human
Services and housed at the Rushville Treatment and Detention facility. The Illinois Department of Corrections is
appointed guardian of persons found to be sexually dangerous. If the person appears to no longer be dangerous, they
can be ordered onto conditional release, subject to conditions deemed by the court to adequately protect the public
(725 ILCS 205 et.seq.).
5
    ICJIA Analysis of Illinois State Police Registration Data, November 2016.
6
    Criminal Code of 2012, 720 ILCS 5/11-9.3

                                                     Page 2 of 20
    Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 4 of 21 PageID #:906




        Illinois lacks sufficient means to monitor and assess treatment of sex offenders at the

state and local level.7 In 2016, the Illinois’ 99th General Assembly established the Sex Offenses

and Sex Offender Registration Task Force to examine the implementation and impact of the

state’s sex offender registration and residency restrictions. 8 In the statute, the General Assembly

recognized that while Illinois’ registry and residency restrictions were intended to provide

information to victims and law enforcement and protect the public, these laws and policies “do

not assess or differentiate based upon the specific risks of each offender, potential threat to

public safety, or an offender's likelihood of re-offending.” Furthermore, the General Assembly

highlighted that the lack of individualized assessment prevents communities and law

enforcement from being able to identify, treat, and supervise high-risk individuals in a manner

consistent with current best practices.

        Existing Continuum or Menu of Services Available to the Target Population

        Services in Illinois for the sex offender population and other social service programs are

severely limited. Many of the existing social service agencies have not been reimbursed by the

State of Illinois in 2 years. This is primarily due to Illinois Governor Bruce Rauner who was

elected in 2014 and Illinois not passing a budget for the past 2 ½ years. The budget impasse

shredded the state's safety net, causing not-for-profit providers like mental health centers,

domestic abuse shelters, addiction treatment programs and sex offender treatment programs

across the state to cut staff, reduce caseload, and in some cases close their doors. Some critics

suspect that was Rauner's strategy all along was to use crippling cuts to programs, serving low-


7
 Sex Offenses & Sex Offender Registration Task Force Final Report (December 2017).
http://www.icjia.state.il.us/assets/articles/SOTF_report_final_12292017.pdf
8
 Public Act 099-0873 (Aug. 22, 2016) is set forth in Appendix A. A roster of Task Force members is set forth in
Appendix B.

                                                  Page 3 of 20
   Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 5 of 21 PageID #:907




income or high-need individuals, forcing Democrats representing the disadvantaged to pass his

pro-business, anti-union agenda. Over two years, Illinois spent or obligated $71 billion, all in the

absence of a budget. So not only did Illinois not save money during the impasse, we went deeper

in debt and the city’s violence was increased.

       Empirically Validated Assessment Tools

       Historically, EMAGES has utilized the STATIC-99R to assess offenders enrolled in our

sex offender treatment program. The STATIC-99R will be used to assess the risk level of

offenders that are enrolled in EMAGES’ MA’AT project. The Static-99R, which was validated

by Hanson & Thomas in 2000, and updated in 2012, is one of the most effective ways to identify

and assess risk levels for sexually reoffending. However, given the fact that sex offenders are

more likely to reoffend with a nonsexual crime, the Risk Matrix 200, which is designed to

predict violence and general recidivism rates, will also be incorporated into the MA`AT project.

The above standardized tools, along with other behavioral tools such as motivational

interviewing and cognitive behavior techniques designed to identify and address criminogenic

and antisocial behaviors, will be utilized. The tools, trainings, and processes utilized by the

project has been shaped by research and state oversight entities. EMAGES will administer both

the Statis99-R and the Risk Matrix 200 at admission to determine eligibility. Both assessment

tools are designed to predict recidivism rates over a five year period. During treatment and upon

discharge participates will be monitored via the sex offender registration board and through the

local and state data base for current and past participants who have committed crimes. We will

also utilize Illinois Department of Corrections (IDOC) Sex Offender Supervision unit to collect

the recidivism rates of project participants.



                                                Page 4 of 20
  Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 6 of 21 PageID #:908




       In addition to the above assessment tools EMAGES will utilize the Risk-Need-

Responsivity (R-N-R) model. It is generally accepted in the field of offender rehabilitation that

in order to ensure a reduction in the recidivism rate, treatment programs should be tailored to the

risk level of each participant. Therefore, more intensive treatment is required for high-risk

offenders. The Risk-Need-Responsivity model not only addresses risk levels, it asserts treatment

is more effective when it targets relevant criminogenic needs; and that treatment corresponds to

the offender’s ability level. EMAGES sex offender treatment services include individual and

group counseling and case management services, and will be incorporated in the Risk-Need-

Responsivity model.

       How EMAGES Project will Interface with Existing Reentry Processes

       EMAGES currently collaborates with State and local criminal justice entities in the

provision of services for parolees and probationers being released from custody. Dr. Fred L.

Nance Jr., the Project Director, is on a number of Advisory and Second Chance Committees as

well as being an active member of Congressman Davis’ Second Chance Advisory Committee.

Additionally, the Department of Human Services Division of Alcoholism (DASA) and Mental

Health services are agencies that we will fully engage and integrate with to connect sex offenders

who may be experiencing trauma upon release from custody. We are proposing to build a

network of providers that address the reentry needs of offenders, which include mental health,

substance abuse, entitlements in the form of medical and financial, as well as legal and political

acknowledgement. We understand there is a void in services available for offenders who are

trying to rebuild their lives and we plan to make an investment is time, work and resources to

open more avenues for this population.



                                            Page 5 of 20
  Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 7 of 21 PageID #:909




Project Design and Implementation

       Mandatory Requirements

Planning Phase, Proposed Program and Project’s Purpose, Goals, and Objectives

       Grant Fiscal Year 2018 – October 1, 2018 to September 30, 2019 (1st Year)

Goal 1: Implement EMAGES MA’AT project inside Cook County Jail

Objectives:

       1. Meet with Cook County Jail personnel weekly during the first quarter of funding to

establish protocols for entering the jail, agree upon the project’s goals and objectives and

develop procedures for providing mentoring and trauma services inside Cook County Jail.

       2. Work with BJA personnel, as needed, for technical assistance in the implementation

of the project within the first 60 days of funding, and submit EMAGES planning and

implementations guides to BJA on or before September 30, 2019 for approval to move to the

second stage of funding and services.

       3. During the first 60 days of funding, we will meet with personnel from the Cook

County Jail to clarify and outline roles, expectations and responsibilities of both Cook County

Jail and EMAGES for implementation of the pre-release mentoring and trauma informed

curriculums.

       4. Review and refine the mentoring and trauma curriculums to meet the requirements of

Cook County Jail by the end of the first quarter.

       5. Establish the type of services that will be provided, duration of services and

frequency of services by the end of the first quarter.

       6. Establish procedures for identifying detainees and referring them for participation in

the mentoring and trauma related services by the end of the second quarter.

                                            Page 6 of 20
   Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 8 of 21 PageID #:910




        7. Establish procedures for referring detainees to Cook County Jail psychiatric unit

(Cermak) who may be re-traumatized as a result of participating in the trauma curriculum, by the

end of the first quarter.

        8. Conduct background checks and other organizational requirements for EMAGES

staff to access Cook County Jail and administer the mentoring and trauma related curriculums,

by the end of August 2019.

        9. Plan implementation of the MA’AT project curriculums by outlining and modifying

modules, designing pre-and post-questionnaires; developing release of information, admission

and discharge forms, and project evaluation forms by September 30, 2019.

        10. Recruit, train and clear 2 case managers who will present the mentoring and trauma

curriculums inside Cook County jail by September 30, 2019.

        11. Case managers will assess the following needs of detainees, post discharge:

education, employment, housing, mental health and substance abuse services with follow-up.

Goal 2: Plan outpatient group and individual services for parolees’ discharged from the Illinois

Department of Corrections (IDOC) and Illinois Adult Probation Departments

Objectives:

        1. Establish 7 outpatient sex offender treatment groups with a maximum of 12

participants by September 30, 2019.

        2. Administer the STATIC-99R to screen, assess and determine risk levels of

participants enrolled in the outpatient sex offender program by September 30, 2019.

        3. Administer a needs assessment and screening form to determine case management

needs of sex offenders in the areas of housing, employment, mental health services, substance

abuse services , etc. by the end of September 30, 2019.

                                           Page 7 of 20
   Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 9 of 21 PageID #:911




Goal 3: Implement an evaluation process for the MA’AT project

Objectives:

       1. Meet weekly with the project evaluator Dr. Karen Witherspoon from Chicago State

University to establish procedures for analyzing data, reviewing the projects operational

procedures as well as developing variables that will be used to measure outcomes and

effectiveness of the project by the end of the first quarter of funding.

       2. Meet with the project evaluator to develop an evaluation design aimed at determining

if the project is having its intended impact as well as the methods for communicating evaluation

findings by the end of the third quarter.

Grant Fiscal Year 2019 and 2020 – October 1, 2019 to September 30, 2021 (2nd & 3rd Year)

Goal 1: Administer the MA’AT mentoring and trauma informed curriculums inside Cook

County Jail to detainees with a sex offense charge; and 2 ½ hour group sessions, weekly, one for

mentoring and one for trauma will be presented to detainees referred by Cook County Personnel.

Objectives:

       1. A weekly mentoring curriculum and a weekly trauma curriculum will be approved by

Cook County personnel for presentation for one and half hours inside Cook County Jail for pre-

release detainees with a sex offense charge by September 30, 2019.

       2. Each curriculum consisting of 4 modules will be presented over a 12-week period.

The curriculum will be repeated every 12 weeks for the duration of the project.

       3. The number of detainees that successfully completed the MA”AT curriculums will be

assessed based upon evaluation tools developed by EMAGES from information provided by

Cook County Jail.

       4. Admission forms as well as pre- and post-questionnaires will be completed on

                                             Page 8 of 20
  Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 10 of 21 PageID #:912




each project detainee at the point of admission. Detainee selection and enrollment will be

completed by September 30, 2019.

Goal 2: Develop outpatient sex offender treatment services which consist of individual and

group counseling, case management, and aftercare services to 75 unduplicated sex offenders.

Objectives:

       1. Seven sex offender groups, with a maximum number of 12 participants per groups,

will meet twice monthly, one session for sex offender counseling services for one and half hours,

and one session for one and half hours for participation in the mentoring and trauma informed

curriculums by November 1, 2019.

       2. Sex offender treatment modalities, that is, the culturally specific treatment model and

other cognitive behavioral models will be utilized weekly for both individual and group

treatment services.

       3. Monthly reports will be provided to the Office of Justice Assistance, Bureau of

Justice Assistance pursuant to their guidelines

       4. Collect and analyze data from the pre- and post-questionnaires, module evaluation

forms, and demographic information on group participants at the end of each module.

       5. Work with Chicago State University designing measureable intervention tools, and

measuring them against the project beginning year one and ending at the conclusion of the

project.

Goal 3: Apply for available funding to support continuation of the project

Objectives

   1. Complete grant application for federal funding when released by the federal government.

   2. Submit an application by the due date as required by federal funding.

                                           Page 9 of 20
  Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 11 of 21 PageID #:913




   3. Apply for extension of funding if available.

MOU/MOA and Letters of Support

       The MA`AT project has obtained Letters of Support from stakeholders Congressman

Danny K. Davis from the 7th Congressional District and Bobby Rush from the 1st Congressional

District in Chicago, Illinois. On April 30, 2018 Ms. Jane Gubser, Sheriff of Cook County

Department of Corrections (CCDOC), sent EMAGES an email stating “…Please use this email

as written confirmation that we support your project and are excited about the potential to

implement it at CCDOC….” (See Cook County jail attachment) On April 30, 2018 Deputy Chief

Dion Dixon of IDOC provided more than a letter of support. (See IDOC attachment) Chicago

State University has agreed to be the evaluator for this project. Dr. Karen Witherspoon, a

professor in the Chicago State’s Psychology Department, will be the lead evaluator and

supervisor for this project. (See Chicago State University attachment)

Processes to Identify and Recruit Participants

       Identification of the Risk and Needs Assessment Instrument and Process of Matching: See

“Empirically Validated Assessment Tools” (p. 4-5); Pre- and Post- Release Services: EMAGES

is the lead agency for this project. EMAGES and C.L.I.C K. is proposing to provide the

following services under the 2018-2021 Second Chance Community-Based Adult Re-entry

grant: 12-twelve week mentoring curriculum, 12-week trauma informed curriculum, individual

and group sex offender treatment, case management and aftercare services. EMAGES’

cognitive-based programming is evidenced based in addressing criminogenic risk and needs pre-

and post. (See pp. 4-5) The target population will be medium to high-risk male and female sex

offenders housed in CCJ, on probation, and/or on parole.



                                           Page 10 of 20
     Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 12 of 21 PageID #:914




           EMAGES project is called MA’AT, which is culturally-based, and will follow the

recommendations of the December 2017 Illinois’ Sex Offenses and Sex Offender Registration

Task Force report.9 The acronym MA’AT refers to the ancient Egyptian concepts of truth,

balance, order, harmony, law, morality, and justice. EMAGES MA’AT project will service 75

sex offenders, in a 3-year period, who have a sex offense charge or conviction, and have

experienced one or more traumatic life events.

Description of Population, Justification and Support for Selecting Target Population

           EMAGES’ MA`AT project will serve 75 unduplicated male and female sex offenders.

(See Abstract, ¶ 1) EMAGES, Inc., in collaboration with C.L.I.C.K. Services, NFP, received and

completed a 2-year (2010-2012) BJA Second Chance Act Mentoring Grant. The recidivism rate

from EMAGES’ post-mentoring program for sex offenders was 3%. During this grant period,

there were no new arrests or convictions for sex offenses. As of October 31, 2012, EMAGES

enrolled 73 sex offender participants in their program under this SCA grant. EMAGES projected

baseline recidivism rate for this project is 3%. There has been a movement in the sex offender

treatment field toward a more positive approach to reducing sex offending behaviors. Sex

offender recidivism and the efficacy of treatment, using recidivism to determine policy,

programming effectiveness and treatment outcomes, is limited because most sexual offenses go

unreported.10 Additionally, inconsistency in how researchers have studied recidivism also has

limited the generalizability of findings. Although recidivism, as an outcome measure, has


9
    http://www.icjia.state.il.us/assets/articles/SOTF_report_final_12292017.pdf


10
  Bureau of Justice Statistics. Number of rape/sexual assaults by reporting to police, 2007-2015. Generated using
the NCVS Victimization Analysis Tool at www.bjs.gov on 14-Dec-17; Rennison, C. M. (2002). Rape and sexual
assault: Reporting to police and medical attention, 1992-2000. Washington, DC: US Department of Justice, Office
of Justice Programs. Available at: https://www.bjs.gov/content/pub/pdf/rsarp00.pdf

                                                    Page 11 of 20
     Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 13 of 21 PageID #:915




intrinsic limitations, it is still the best way today to measure the effectiveness of sex offender

management policies and practices. Overall, research literature suggests the recidivism rate for

persons convicted of sex crimes ranges from 5% after 3 years to 24% after 15 years and varies

significantly among offenders. Researchers have consistently found that people convicted of sex

offenses are more likely to be rearrested, reconvicted, or re-incarcerated for non-sex offenses

than sex offenses.11 The most effective form of supervision and treatment however, does not treat

all people convicted of sexually offending as a homogenous group, but instead treatment is

tailored to address the risks and needs of individuals.12 It has also been suggested that treatment

effectiveness with sex offenders may have more positive outcomes if focus is placed on the

individual strengths, enhancing skills, addressing criminogenic needs, instilling pro-social

attitudes and increasing a sex offender’s self-worth can also contribute to a reduction in the

overall recidivism rates. EMAGES MA’AT project will focus on the above variables with the

assumption that if sex offenders are motivated to live life without offending that the overall

recidivism rates for sex offenders will decrease.

Confirmation and Description of Partnership with an Evaluator

         EMAGES will collaborate with Chicago State University’s Psychology Department,

located in Chicago, Illinois. Dr. Karen Witherspoon is the lead evaluator and supervisor for the

project. Dr. Witherspoon is the training supervisor for students enrolled in the psychology

department of Chicago State University. She has an extensive background in program evaluation

and research. EMAGES is one of the training sites that Chicago State University send their


11
 Langan, P., Schmitt, E., & Durose, M. (2003). Recidivism of Sex Offenders Released From Prison in 1994.
Washington, DC: U.S. Department of Justice, Office of Justice Programs, Bureau of Justice Statistics.
12
  Duwe, G., & Goldman, R. (2009). The impact of prison-based treatment on sex offender recidivism: Evidence
from Minnesota. Sexual Abuse: A Journal of Research and Treatment, 21, 279–307.

                                                Page 12 of 20
  Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 14 of 21 PageID #:916




psychology and social work undergraduate and graduate students to complete their clinical

internships. During the initial 12-month period of this project, Dr. Witherspoon will develop

performance measures and plans designed to evaluate the project’s objectives and outcomes.

The following variables will be measured: program characteristic and structure; demographic

characteristic of participants; selection criteria; staff characteristics; treatment services provided;

and mentoring and trauma curriculums. Monthly meetings will be scheduled with Dr.

Witherspoon to plan an implementation phase period for the project. It is also during this time

that meetings will take place with BJA technical assistance providers as well as the submission

of required documentations and reports. (See attachment from Chicago State University)

Identification, Definition, and Justification of Baseline Recidivism Rate

        EMAGES recidivism rate with our BJA 2010-2012 Second Chance Act Mentoring grant

was 3%. Our 3% recidivism rate was lower than the national level of 5% for 3 years. We predict

that our recidivism rate for this project will be 3% or less. Recidivism is defined as the recording

of a new charge for a participant. The new charge can be an arrest, a conviction, or a return to

prison for another sex crime.

Description of Plan to Collect and Share Data and Outcome Measures

        The mentoring and trauma related curriculums are 12-week curriculums. Each curriculum

is repeated quarterly for the duration of the project. The curriculums are divided into four

separate modules. Each curriculum is presented one day a week, for one and half hours, to both

pre- and post-participants. The effectiveness of each curriculum is evaluated after each module

the first year, and every year thereafter. Specific areas evaluated are: The number of participants

that were enrolled and completed the 12-week curriculum program; the number of pre- and post-

participants that were discharged due to successful or unsuccessful completion of services,

                                             Page 13 of 20
  Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 15 of 21 PageID #:917




revocation or sentencing; the number of post participants that received cognitive-based services

aimed at changing thoughts and behaviors; and the number of post-participants that received

employment and/or educational services. Project effectiveness will also be assessed through the

administration of a pre- and post-questionnaire at the beginning and ending of each module.

EMAGES will share all data and performance measures with CCJ, IDOC, and Existing Reentry

projects. (See pp. 16-17)

Description of Additional Partnerships and Plans for Collaboration

       EMAGES plan to enhance the relationship between health and human services systems in

an effort to holistically address the needs of offenders. Cooperate letter of agreement as well as

establishing firm referral procedures are areas that will be enhanced. Managed care organizations

such as Blue Cross/Blue Shield, Next-Level and Humana who now provide services to indigent

individuals are companies that we will contract with and become one of their preferred providers

for substance abuse and mental health needs of offenders.

Intended Ratio between Case Managers and Participants

       The intended ratio between case managers and participants for the pre-release program

will be one case manager to ten detainees. Two case managers will be assigned to the jail. It is

anticipated that the number of pre-released detainees will range from 5 to 10 per group session.

The ratio of post-released offenders who are on probation or parole will be 2 clinical consultants,

one male and one female to a maximum of 12 group participants. It is anticipated that six groups

will be established each week to administer the mentoring and trauma informed curriculums.

Describe Staff Training Curriculum and Methods of Delivery

       Staff and clinical consultants will be trained on the mentoring and trauma curriculums.

After the initial training, bi-monthly training on the mentoring and trauma informed curriculums

                                           Page 14 of 20
  Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 16 of 21 PageID #:918




will be included in the on-going bi-monthly sex offender treatment training. Examples of specific

topics addressed during training sessions will be effective methods in delivering a mentoring and

trauma informed curriculum to sex offenders as well as key concepts will be addressed and

defined for participants. Training sessions will be scheduled every other Saturday and will

include didactic information, case studies and role play situations.

Describe Current Costs and Recidivism for EMAGES’ Sex Offender Program

       Currently there is a dearth of sex offender treatment programs in the State of Illinois.

Cook County adult probation sex offender unit is the only funded program. Other Counties in

Illinois service sex offender but sex offender have to pay for their services. Cook County Adult

Probation sex offender fund less than ten programs of which EMAGES is one to provide sex

offender evaluation services to sex offenders on probation. Cook County Social Service

Department also fund programs to service individuals who are not convicted of a sex offense but

crime involved inappropriate sexual behaviors. Currently there is no published data on the

recidivism rates of the programs, however, EMAGES recidivism rate is less than 3% for

probationers and parolees who were referred to us. Cost is based upon the Illinois Poverty Scale,

which reflects the individual ability to pay for services. Clients who fall within the Poverty Scale

are covered by Cook County Probation Department.

Describe Replication of Project

       Findings from EMAGES mentoring and trauma informed curriculums will offer some

meaningful results on the trauma and mentoring needs of pre-sentenced and post-released sex

offenders. Other agencies and the government will be able to take our findings and replicate

them in other metropolitan areas. Furthermore, our data will highlight the need for more

treatment services whose focus will be on unaddressed trauma and its’ impact on recidivism and

                                           Page 15 of 20
  Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 17 of 21 PageID #:919




antisocial behaviors. Previous research has conceptualized trauma-informed practice in relation

to five key values: safety, trust, choice, collaboration, and empowerment. EMAGES assumptions

is that if these values are included in sex offender treatment, mentoring and trauma informed

services that the over-all recidivism rates in the sex offending populations will be reduced. If our

assumption is proven BJA as well as CCJ can replicate our findings.

Describe in Detail Priority Considerations Met by EMAGES

       High-Risk Individuals

       Sex offenses are considered violent. Once a person is placed on the sex offender registry

they are considered violent and a threat to public safety. (See pp. 1-2) EMAGES is given priority

to addressing unmet needs of pre- and post-sex offenders. It is our belief that recidivism for this

population is directly related to un-addressed trauma coupled with a lack of treatment services

aimed at reducing criminogenic needs that are directly related to future re-offending behaviors.

EMAGES will continue to provide sex offender treatment services that employ cognitive,

behavior and social learning techniques as well as a culturally specific treatment modality that

address the need of the whole person and not just their sex offense. Services such as housing and

education will be referred out. Mental health and substance abuse services needs of sex offenders

will be provided by EMAGES’ mental health and substance abuse treatment programs.

Mentoring and trauma related services, however are the focus of the proposed MA’TA project.

       Local Reentry Council or Task Force

       Dr. Fred L. Nance Jr. the co-sponsor of our project, networks with local reentry and task

forces, such as Illinois Association for Criminal Justice, Youth in Technology Summit (2016),

Business Employment Reentry Collaborative Task Force (2008), Housing Advisory Task Force

(2008), Welfare and Poverty Advisory Committee (2008), Drugs and Substance Abuse

                                           Page 16 of 20
  Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 18 of 21 PageID #:920




Prevention Advisory Committee (2008), Second Chance Technical Support (2008), and Ex-

offenders and Criminal Justice Advisory Committee (2007). See Dr. Nance’s CV for additional

resources.

Capabilities and Competencies

Describe the Organizational Structure

       Dr. Hattie Wash is the founder & CEO of EMAGES. EMAGES is a private not-for-profit

psychological and treatment agency and is the lead agency for the MA’AT project. EMAGES

was also the lead agency for the BJA Second Chance grant that was funded in 2010. EMAGES

mission is to provide non-traditional, multi-cultural and culturally specific treatment services to

residents of Illinois, which is cognitive-based treatment. EMAGES believes in and practice a

holistic approach to treatment. The continuum of care includes treatment services, intervention

services, as well as preventive and educational services. Since EMAGES inception in 1992,

EMAGES has been providing services in the following areas: Psychological Assessment &

Training, Individual Therapy, Substance Abuse Therapy, Family Therapy, Group Therapy,

Couple Relationship Therapy, Sex Offender Training, evaluation and treatment, Stress & Anger

Management and Parenting Training.

       EMAGES currently has active contracts with the Illinois Cook County Adult Probation

and Social Service Departments to provide sex offender treatment and evaluation services for

persons convicted of a sex offense, as well as those whose crimes involved a sex offending act.

Individual and group services are provided to this population, as well as risk assessments and

polygraph examinations. EMAGES sex offender treatment services are provided by clinical

consultants who are License as Sex Offender Providers and Sex Offender Evaluators by the State

of Illinois. On-going sex offender training is required for clinical consultants who provide sex

                                            Page 17 of 20
  Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 19 of 21 PageID #:921




offender services. In addition to providing training on the current trends, research and treatment

options sex offender trainings are also used as an avenue for offenders to be staffed and

treatment plans developed and modified.

       .Dr. Fred L. Nance Jr., the co-sponsor of the MA’AT project, is the president & CEO of

C.L.I.C.K. C.L.I.C.K is a 501-C3 public charity. C.L.I.C.K.'s charitable status includes, but is

not limited to, grant analysis and proposal writing, research, mentoring, relief of the poor,

assisting the distressed or the underprivileged, along with lessening the burdens of government,

lessening neighborhood tensions, eliminating prejudice and discrimination, defending human and

civil rights secured by law, and combating community deterioration and juvenile delinquency

with habilitative and rehabilitative services.

Describe Management Structure and Staffing

       Management and staff structure of the MA’AT project will consist of a full time Project

Director, Dr. Fred L. Nance Jr., who will be responsible for the day-to-day oversight, the

development of the work plan during the 1st first year and implementation of the project during

the 2nd and 3rd years. The CEO of EMAGES will work 10% of her time in the project and is

responsible for the fiscal and management oversight of the project. In year two a clinical

supervisor will be hired. He will be responsible for the clinical oversight of the mentoring and

trauma curriculums as well as group treatment services received by sex offenders. Clinical

consultants will be hired during the second year who are licensed as sex offender providers by

the State of Illinois. They will administer the mentoring and trauma informed curriculums and

provide sex offender group counseling services. A support staff will also be hired for the project

during the second year.

Discuss the History of Collaboration with Correctional Agency Partners

                                            Page 18 of 20
  Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 20 of 21 PageID #:922




       EMAGES collaborated with CCJ during their 2010-2012 SCA Mentoring Grant.

EMAGES has a standing relationship with the Illinois Correctional system that spans 20 years,

specifically for this project, EMAGES has served the sex offender population for 20 years; and

has a 97% success rate in keeping clients from returning to jail. Most of those sex offenders who

did return to jail did so when the new ruling of 2005 stated that no two sex offenders could reside

at the same location. Sex offenders, in mass, were re-incarcerated because of the new housing

rule. (See IDOC attachment)

Plan for Collecting Data, Performance Measures and Sustainability Plans

Describe Plan to Track Program Outcomes

       EMAGES will track program effectiveness after discharge by conducting a 12 month

follow-up on detainees released from Cook County Jail, and probationers and parolees who have

been discharge from sex offender treatment services at EMAGES. Information will be gathered

on recidivism from Cook County Jail personnel, probation and parole officers and the Illinois

Department of Corrections data base. Recidivism numbers will also be collected from the sex

offender registry. (See Chicago State University attachment)

Identification of goals and objectives for program development, implementation and outcomes

       EMAGES goals and objectives for implementation, program development and outcomes

are addressed on pp. 6-10. (See Chicago State University attachment)

Description of how performance will be documented

       The goals and objectives listed on pages 6-10 outline how performance measures will be

documented and by whom. (See Chicago State University attachment)

Identification of data and information collected and by whom



                                           Page 19 of 20
  Case: 1:20-cv-06316 Document #: 49-7 Filed: 03/05/21 Page 21 of 21 PageID #:923




       Chicago State University Professor, Dr. Karen Witherspoon, has agreed to be the primary

investigator for this project. They will design and implement a data information and collections

system for the MA’AT project. (See Chicago State University attachment)

Describe the Process for Assessing Project’s Effectiveness

       EMAGES will meet weekly with the primary evaluator during the first year of funding to

develop a baseline for program productivity and data analysis; and streamline the project’s goals

and objectives, as well as incorporate assessment and evaluation tools designed to capture

recidivism and program effectiveness. (See Chicago State University attachment)

Discuss how the Program will be sustained after Federal funding

       EMAGES will work toward an integrated service network that may overlap at times, such

as employment and training, financial education, substance abuse training, and support groups.

Collaborate with a wide range of providers to identify agencies and organizations that may be

able to benefit in developing a Second Chance project.

       A diverse list of corporate and private funders whom we can make direct appeals for

general operating support, in-kind gifts or simply “for fiscal or physical support” will be

developed and staff will identify and work to establish sound relationships with funders on an

ongoing basis in an effort to keep abreast of new initiatives or changes, which may arise in

foundation/corporate structures. EMAGES will appeal to prospects via direct mail marketing and

fundraising events, as well as through volunteer recruitment efforts. Additionally, appeals will be

made to congregations and religious organizations for support via request for funding proposals

(where required), exposure in organizational publications/newsletters or through direct mail.




                                           Page 20 of 20
